  Case: 7:20-cv-00082-DCR Doc #: 5 Filed: 06/22/20 Page: 1 of 1 - Page ID#: 56




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        (at Pikeville)

  DALTON BRADSHAW,                                 )
                                                   )
              Petitioner,                          )      Civil Action No. 7: 20-82-DCR
                                                   )
  v.                                               )
                                                   )
  HECTOR JOYNER, Warden,                           )               JUDGMENT
                                                   )
              Respondent.                          )

                                       *** *** *** ***

         Consistent with the Memorandum Opinion and Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.        Dalton Bradshaw’s Petition for a Writ of Habeas Corpus filed pursuant to 28

U.S.C. § 2241 [Record No. 1] is DENIED, with prejudice.

         2.        This action is DISMISSED and STRICKEN from the docket.

         3.        This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         Dated: June 22, 2020.
